DETAILED ACTION
This Action is in response to the submission of the Preliminary Amendment for Application Number 16731888 received on 1/03/2020.
Claims 2-21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



Independent claims 2, 12, and 18 recite the following limitations (or substantially similar thereto):
 “in response to receiving a query for the data item: 
identifying the scrambled version of the data item based on information in the query; and 
initiating continuous routing of the data item corresponding to the scrambled version among the interconnected computer system nodes without storing the data item on any fixed storage medium within the network”

The subject matter of these limitations are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The above limitation requires, “in response to receiving a query for the data item, perform the limitations “identifying” and “initiating continuous forwarding”.
Applicant’s Specification provides enabling support for scrambling (Fig. 5B, 208) and saving (Fig. 5B, 210) and continuously forwarding data items at paragraphs (Fig. 5B, 212), all of which appear to be in response to a request to store the data file (Fig. 5B, 202).  See paragraphs [0070]-[0075] which refer to Figure 5B.
	While Applicant’s specification provides enabling support for continuous routing of a data item in response to a request to store the data item, this request to store the data item cannot be equivalent to the claimed “query”, due to the fact that the claim explicitly recites the “query” separately from the preceding “request to store a data item” limitation.  Such is further evident on the basis that the claimed “request to store the 
	The only disclosure that appears related to the claimed “query” is described in Applicant’s Specification at paragraphs [0124]-[0126], which involves a “search process 300C” that “includes receiving a query”, in which upon a user selection, causes a “retrieval process” (Applicant’s Specification, [0124]-[0126]).
	However, this disclosed “query” being received does not cause “initiating continuous routing of the data item corresponding to the scrambled version among the interconnected computer system nodes without storing the data item on any fixed storage medium within the network”, as claimed.  The enabling disclosure for this retrieval process amounts to returning the data to the user either directly or indirectly (Specification, [0126]), neither of which may reasonably be equivalent to the claimed “initiating” of continuous routing without storing, due to the fact that returning the data item to the user is not continuous routing of the data item without storing, but rather, amounts to an ultimate destination of the data item, i.e. providing it to the user (Specification, [0127]).
As explained above, Applicant’s specification provides enabling support only for the initial “request to store a data item” as causing “initiating” of a data item to be “continuously routed…without storing”.
Therefore, claims 2, 12, and 18 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17 of U.S. Patent No. 7877456. Although the claims at issue are not identical, they are not patentably distinct from each other as shown by the table/information below.

Instant Application: 16731888
U.S. Patent 7877456
2.  A method comprising: in a network of interconnected computer system nodes, configured to continuously route one or more data items among the nodes without storing the one or more data items on any fixed storage medium in the network: 

receiving, at a central server included in the network, a request to store a data item; 








generating a scrambled version of the data item; storing the scrambled version of the data item and a file name associated with the scrambled version of the data item; and 



in response to receiving a query for the data item: identifying the scrambled version of the data item based on information in the query; and initiating continuous routing of the data item corresponding to the scrambled version among the interconnected computer system nodes without storing the data item on any fixed storage medium within the network.






3.  The method of Claim 2, further comprising saving the scrambled version of the data item in a memory.

4.  The method of Claim 2, further comprising saving the scrambled version of the data item on a physical storage device.

5.  The method of Claim 2, further comprising deleting a non-scrambled version of the data item.






7.  The method of Claim 6, wherein the index file additionally saves one or more items from a group comprising a file type, a username, and a date stamp of the scrambled version of the data item.



8.  The method of Claim 2, further comprising: receiving, at the central server, a search request; and identifying the data item based on a comparison of at least a portion of the search request and a portion of the scrambled version of the data item.







9.  The method of Claim 8, wherein the comparison comprises matching at least a keyword.

10.  The method of Claim 8, further comprising generating a list of filenames, associated with scrambled versions of the one or more data items, containing at least the keyword.

11.  The method of Claim 10, further comprising displaying the list of filenames to a user using an input/output device.



















generate a scrambled version of the data item; 





store the scrambled version of the data item and a file name associated with the scrambled version of the data item; 



and in response to receiving a query for the data item: identify the scrambled version of the data item based on information in the query; and initiate continuous routing of the data item corresponding to the scrambled version among the interconnected computer system nodes without storing the data item on any fixed storage medium within the network.





14.  The device of Claim 12, wherein the digital processor is further configured to save the scrambled version of the data item on a physical storage device.

15.  The device of Claim 12, wherein the digital processor is further configured to store the file name in an index file associated with the central server.

16.  The device of Claim 12, wherein the digital processor is further configured to: receive a search request; and identify the data item based on a comparison of at least a portion of the search request and a portion of the scrambled version of the data item.

17.  The device of Claim 16, wherein the comparison comprises matching at least a keyword and wherein the digital processor is further configured to generate a list of filenames, associated with scrambled versions of the one or more data items, containing at least the keyword.














in response to receiving a query for the data item: identifying the scrambled version of the data item based on information in the query; and initiate continuous routing of the data item corresponding to the scrambled version among the interconnected computer system nodes without storing the data item on any fixed storage medium within the group of computer system nodes or the central server.

19.  The network of Claim 18, wherein the central server is further configured to save the scrambled version of the data item on a physical storage device.

20.  The network of Claim 18, wherein the central server is further configured to: receive a search request; and identify the data item based on a comparison of at least a portion of the search request and a portion of the scrambled version of the data item.









receiving a request from a source system to store a data file comprising a plurality of data elements arranged in a first order, wherein the source system is outside of a network of interconnected computer systems; directing the data file to a 

saving a file name of the data file in an index file; generating a scrambled data file comprising each of the plurality of data elements arranged in a second order that is different than the first order; saving the scrambled data file on a storage device, 

[See explanation below table.]

wherein the storage device stores a plurality of scrambled data files; and continuously forwarding the data file among random access memories of respective computer systems in the network without storing the data file on any fixed physical storage device of the computer systems in the network, wherein fixed physical storage devices include hard disks, magnetic disks, magneto optical disk, and optical disks.



See claim 1, “saving the scrambled data file on a storage device”


See claim 1, “saving the scrambled data file on a storage device”



See claim 1 above with respect to continuously forwarding without storing the data item, which requires removal. Does not patentably distinguish from storing the scrambled file.  







3. The computerized method of claim 2 wherein the list of filenames comprises file information including filenames, file types, dates files were modified, and dates files were saved.



2. The computerized method of claim 1 further comprising: receiving a query from the source system in the network to retrieve a requested data file being continuously forwarded, the query including one or more keywords; and searching the plurality of scrambled data files for a match of one or more of the keywords; and if a match of one or more of the keywords is found among the scrambled data files, generating a list of filenames containing the one or more keywords.

See claim 2.



See claim 2.





See claim 6.










generate a scrambled copy of the data file, wherein the scrambled copy of the data file includes the same plurality of data elements of the data file arranged in a second order that is different than the first order; and 

store the scrambled copy of the data file in a data structure of scrambled data files, wherein the data structure indicates an association between the scrambled copy of the data file and the data file.

[See explanation below table]

9. The computer system of claim 8, wherein the processor is further configured to identify any scrambled data files matching a search query.
10. The computer system of claim 9, wherein the processor is further configured to retrieve respective data files associated with any identified scrambled data files from the network of computer systems.  
See also claim 17 below




See claim 8 above storing the scrambled file.  Does not patentably distinguish from storing the scrambled file.

See claim 1 above.




See claims 9-10 above.







17. The computer system of claim 8 wherein the processor is further configured to: receive a query to retrieve a data file being continuously forwarded between the random access memories of the computer systems of the network, the query including one or more keywords; search the data structure of scrambled data files for a match of the one or more keywords; in response to matching one or more keywords in at least one scrambled data file, generate a list of filenames associated with the at least one matched scrambled data file containing the one or more keywords; receive a selection of a filename from the list of filenames; and retrieve the data file corresponding to the selected filename.
































See claim 8 above storing the scrambled file.  Does not patentably distinguish from storing the scrambled file.


See claims 9 and 10 above.










“in response to receiving a query for the data item: 
identifying the scrambled version of the data item based on information in the query; and 
initiating continuous routing of the data item corresponding to the scrambled version among the interconnected computer system nodes without storing the data item on any fixed storage medium within the network”,
	the broadest reasonable interpretation includes the condition of “in response receiving a query for the data item” not being met resulting in the claimed invention being practiced without this condition of “receiving a query for the data item”, and without the steps of “identifying” nor “initiating”.  See MPEP 2111.04, Section II, titled, “Contingent Limitations”, recites, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.“
	Therefore under the broadest reasonable interpretation, the application claims to not provide any patentable significance compared to the patent claims, as shown above.


Allowable Subject Matter
Pending correction to the above formal issues, claims 2-21 would be allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the cited prior art did not disclose the concept of, in a network of interconnected computer system nodes, configured to continuously route one or more data items among the nodes without storing the one or more data items on any fixed storage medium in the network:
receiving, at a central server included in the network, a request to store a data item;
generating a scrambled version of the data item;
storing the scrambled version of the data item and a file name associated with the scrambled version of the data item; and
in response to receiving a query for the data item:
identifying the scrambled version of the data item based on information in the query; and
initiating continuous routing of the data item corresponding to the scrambled version among the interconnected computer system nodes without storing the data item on any fixed storage medium within the network, as claimed.
.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443